Citation Nr: 0121777	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  95-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back pain.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to service connection for right knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty from December 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a September 1975 rating decision, the RO denied service 
connection for residuals of a back injury.  The veteran was 
notified of that decision and of his appeal rights in October 
1975 but he did not appeal.  In a June 1992 rating decision, 
the RO denied a claim of entitlement to service connection 
for right knee pain and also determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for back pain.  The RO 
notified the veteran of that decision by letter in July 1992.  
In April 1993, the veteran submitted a timely NOD pertaining 
to both issues.  The RO issued an SOC in January 1994.  The 
RO did not receive the veteran's substantive appeal until 
October 1994, which was untimely.  Therefore, the June 1992 
rating decision became final.  

In December 1993, the RO issued another rating decision again 
determining that new and material evidence had not been 
submitted to reopen a claim for service connection for back 
pain.  The December 1993 rating decision also denied service 
connection for right knee pain and right wrist carpal tunnel 
syndrome.  The veteran's substantive appeal received in 
October 1994 was timely with respect to the December 1993 
rating decision and thus perfected his appeal for service 
connection for back pain and for right knee pain.  

In a July 1999 remand, the Board noted that the veteran had 
submitted a timely notice of disagreement (NOD) to the denial 
of service connection for a right wrist condition in a 
December 1993 RO rating decision.  The Board remanded the 
right wrist claim to the RO for issuance of a statement of 
the case (SOC) and for clarification as to whether the 
veteran desired a hearing on all issues.  The RO issued an 
SOC for service connection for right wrist carpal tunnel 
syndrome in August 1999 and the veteran submitted a timely 
substantive appeal in October 1999.

In February 2000, the Board again remanded the case to the RO 
to afford the veteran an opportunity to attend a hearing.  In 
response, the RO scheduled a video-conference hearing with a 
member of the Board for July 10, 2001, at the RO; however, 
the veteran was unable to attend the hearing, and requested a 
telephone hearing at his place of incarceration.  The Board 
does not offer telephone hearings, and deems the request for 
a hearing to be withdrawn.  The veteran asked that the appeal 
continue.

The claim for service connection for right knee pain will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  A June 1992 RO rating decision determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for back pain.  

2.  Notice of procedural and appellate rights were provided 
in a letter dated in July 1992; however, the veteran did not 
file an appeal.  

3.  Evidence has been submitted since the June 1992 rating 
decision that has not previously been considered and is so 
significant that it must be considered to fairly decide the 
merits of the claim.

4.  All evidence necessary for disposition of the claim for 
service connection for right wrist carpal tunnel syndrome has 
been obtained.  

5.  The veteran is not a combat veteran.

6.  The medical evidence does not relate right wrist carpal 
tunnel syndrome to active service.

CONCLUSIONS OF LAW

1.  In a June 1992 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen a 
claim for service connection for back pain.  38 U.S.C. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for back pain; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Right wrist carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1137, 5102, 5103, 5103A, 5107(a)(West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

As noted in the introduction, a claim of entitlement to 
service connection for back pain was the subject of a prior 
final decision in June 1992.  The veteran was provided notice 
of that rating action and of his procedural and appellate 
rights; however he did not appeal.  Regulations in effect at 
the time of that decision state that when a claim has been 
disallowed by the RO and not appealed within applicable time 
limits, the decision becomes final.  38 U.S.C. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Under current 
regulation, the claim may not be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In November 2000, the Veterans Claims Assistance Act of 2000 
amended 38 U.S.C.A. §5107(a), eliminating the requirement 
that a claim be well grounded before it can be adjudicated on 
the merits. 

The relevant evidence of record at the time of the June 1992 
rating decision that determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for back pain includes the veteran's 
service medical records (SMRs), medical treatment reports 
dated from approximately 1985 to 1992 received from Texas 
Department of Corrections, an application for VA benefits 
filed in August 1975, statements in support of the claim, and 
service personnel records received in January 1992.  This 
evidence is briefly discussed below.  

The SMRs reflect in-service treatment in January 1971 at Fort 
Polk for complaint of back pain.  The report notes that the 
veteran fell the night before.  There was questionable muscle 
spasm but an X-ray was negative.  Treatment reports from 
Kenner Army Hospital, Fort Lee, Virginia, reflect treatment 
at various times subsequent to January 1971, but do not 
reflect any complaint of back pain.  An April 1972 separation 
examination report was negative for complaint or mention of a 
back disorder.  

In an application for VA benefits filed in August 1975, the 
veteran claimed that he was treated for a back injury in 
January 1971 at Fort Polk and again in July 1971 at Kenner 
Army Hospital.  

In a September 1975 rating decision, the RO denied service 
connection for back pain on the basis that no back disability 
was shown by the medical evidence.  

In October 1989, the veteran reported that he injured his 
back in January 1971 when he fell down the stairs of his 
barracks and had constant back pain since that time.  He 
reported that he again injured his back in 1974 or 1975 while 
assigned to the Texas Department of Corrections.  He reported 
that his back had started to cause problems in his knees, 
legs, hips, and arms.

In January 1992, the veteran reported to VA that he 
originally hurt his back and right knee in basic training in 
1971 but did not notice the problem until it had become 
progressively worse years later.  He reported re-injuring his 
back in 1990 during an assault by correctional personnel.  

In May 1992, the RO received medical treatment reports from 
the 1980s and 1990s supplied by the Texas correctional 
system.  These records contain numerous complaints of back 
pain although a November 1985 medical evaluation report 
mentions that the veteran flexed forward at the waist quickly 
and without tenderness when retrieving his clothes from 
around his ankles.  A January 1988 report notes chronic low 
back pain.  A report notes complaint of back pain in July 
1990; however, the report notes an impression of cervical and 
lumbar strain probably due to a fall on the cement one-week 
earlier.  An X-ray showed no change from a January 1987 X-ray 
that did show mild right lumbar scoliosis.  A November 1990 
report notes complaint of back pain.  A February 1991 report 
notes complaint of back pain.  An assessment of low back 
syndrome was made.  March and November 1991 entries notes 
back pain.  An April 1992 report notes complaint of rather 
constant neck and back pain that the veteran claimed was 
secondary to use of force in 1990.  The examiner noted that 
the complaint could not be confirmed objectively.  

In a June 1992 rating decision, the RO determined that none 
of the evidence submitted since the 1975 rating decision was 
sufficient to reopen the claim of entitlement to service 
connection for back pain.  The veteran was notified of the 
decision but he did not appeal. 

The Board must next review the evidence submitted since the 
June 1992 rating decision to determine whether any of it is 
new and material evidence, that is, whether it results in a 
more complete record for evaluating the claim for service 
connection for back pain.  

In July 1992, the veteran reported that the correctional 
institution did not send to VA his entire medical records, as 
those records should have dated back to 1974. 

In September 1993, the RO obtained additional medical records 
from the correctional institution.  These records are dated 
generally from 1985 to 1990.  Although some of the records 
are copies of earlier received records, some had not been 
submitted earlier.  These include a November 1985 treatment 
report which notes complaint of back pain radiating to the 
right leg for several days with equivocal positive straight 
leg raising test on the right.  A November 1985 X-ray showed 
an increased lumbosacral angle and lumbar lordotic curve.  
October 1986 and January 1987 reports note that the veteran 
reported a history of back pain since falling in service in 
1971.  A July 1988 X-ray showed mild lumbar dextroscoliosis.  

In January 1994, the RO received additional correctional 
institution medical records that reflect treatment at various 
times from 1985 to 1991.  

In April 1994, the RO received additional correctional 
institution medical records that show earlier post-service 
treatment than previously shown.  Among these is an August 
1974 Texas Department of Corrections medical examination 
report and report of medical history that do not reflect any 
complaint or finding of a back disorder; however, an October 
1975 report notes complaint of old back injury with 
radiographic evidence of injury of the lower dorsal 
vertebrae.  A November 1975 report notes an old back injury 
from 1971 with lumbar spine strain in 1975.  A January 1976 
report notes back pain and a November 1978 report that notes 
that the veteran reported back pain similar to pain felt in 
1971 in active service. 

The Board finds that the reports of back pain dated in the 
mid and later 1970s are new and material evidence.  They are 
new because they were not considered in the June 1992 
decision.  They are material because they provide earlier 
medical evidence of a post-service back condition, the lack 
of which precipitated the September 1975 denial of the claim.  
Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim of service connection for back 
pain has been submitted.  That claim must therefore be 
reopened.  It will be addressed further in the REMAND portion 
of the decision.

II.  Right Wrist Carpal Tunnel Syndrome

A.  Factual Background

The veteran's SMRs are negative for any complaint or 
finding of a right wrist condition.  

A November 1985 correctional institution examination report 
is negative for any right wrist complaint.  Other 
correctional institution medical records received prior to 
the December 1993 RO denial of the claim reflect complaints 
of right wrist pain as early as August 1986.  In February 
1987, the right wrist was reportedly swollen and sore.  A 
March 1987 report notes pain in the wrist with history of 
surgery in 1983 with reported loss of strength since that 
time.  An X-ray was requested to rule out deformity.  A March 
1987 right wrist X-ray shows a small calcific density at the 
lateral to distal portion of the navicular bone suggesting an 
old chip or avulsion fracture or a peritendinitis calcaria.  
The examiner reported that a brace was issued for the left 
wrist.  A March 1987 report notes a right wrist surgical 
scar.  A May 1988 report notes that the veteran had constant 
right wrist pain and was wearing a wrist brace.  A December 
1987 report notes right wrist pain and the veteran's concern 
that a ganglion cyst was recurring.  A February 1988 report 
notes a surgical scar on the dorsum of the right wrist with 
decreased grip strength.  A June 1988 report notes right 
wrist pain and that a ganglion cyst had been removed in 1983.  

A September 1988 neurology consultation report notes that the 
veteran reportedly injured the right forearm in 1984 with 
pain and swelling following that injury.  The veteran 
underwent a nerve conduction study in December 1988.  The 
results showed mild carpal tunnel syndrome of the right 
wrist.  

A January 1991 report notes that the veteran had neck and 
back pain and that the wrists hurt too, left greater than 
right.  The veteran reported right wrist pain at various 
times thereafter.  

In August 1993, the veteran requested service connection for 
right wrist carpal tunnel syndrome.  He stated that the 
condition developed from a ganglion cyst that appeared during 
active service and was excised in 1983 at Houston's VA 
Medical Center.

In a December 1993 rating decision, the RO denied service 
connection for right wrist carpal tunnel syndrome on the 
basis that no right wrist condition was shown during active 
service.

In April 1994, the RO received additional correctional 
institution medical records.  Among these is an August 1974 
report of medical history wherein the veteran mentioned some 
past medical conditions, but did not mention anything 
pertaining to the right wrist.  An accompanying August 1974 
medical examination report is negative for any mention of the 
right wrist.  Also included is an April 1978 examination 
report that does not mention any complaint or finding of a 
right wrist condition; however, a May 1978 report notes a 
possible ganglion cyst on the right wrist.  A June 12, 1978 
report notes that the veteran accidentally dropped a table on 
his right hand while working in the furniture factory that 
day.  There was a small hematoma to the right wrist carpus 
area but no treatment was felt necessary.  

A November 1978 report notes bilateral wrist ganglia.  A June 
1980 report notes a cyst on the right wrist.  A July 1980 
report notes that the veteran wanted only pain medication, 
not surgery.  A May 1982 report notes a tender, soft mass on 
the dorsum of the right wrist.

In October 1994, the veteran's mother reported that the 
veteran first complained of a cyst on his right wrist in 1971 
or 1972 while stationed at Fort Lee, Virginia but that his 
fear of hospitals kept him from surgery until 1983.

In November 1994, the veteran reported that at the time of 
his separation examination, the examiner did not question him 
about any abnormality.  He said that he never injured his 
right wrist in 1984 as had been earlier reported by another 
source.  He reported that Harris County Sheriff Department 
treatment records would substantiate that he had a cyst in 
1977.

In June 1995, the veteran reported that he had recently 
undergone surgical repair of the ligaments of the right 
wrist, which was conducted at a correctional institution 
hospital.  He said that he would attempt to supply the RO 
with the pertinent medical reports.  

The veteran underwent a VA joints examination in January 
1997.  The examiner noted that the examination was performed 
at the facility where the veteran resided.  During the 
examination, the veteran reported that he was an Army cook 
during active service.  He said that he developed pain in the 
right wrist in 1970 or 1971 with gradual onset of a cystic 
lesion on the dorsum of the right wrist.  It was surgically 
removed in 1983 but the pain returned about two years later 
at which time a gap between the lunate and the scaphoid was 
discovered.  This was put in a brace for a year.  The 
examiner noted a two-inch scar on the right dorsum and 
another 1/2-inch scar at the base of the right thumb.  There 
was some limitation of motion of the right wrist.  The 
examiner noted that X-rays of the right hand and wrist taken 
from 1992 to 1995 appeared normal.  The pertinent diagnosis 
was loss of motion of the right wrist secondary to ganglion 
cyst and surgery.  In an addendum, the examiner remarked that 
the loss of motion would be permanent.  

In April 1997, another VA physician reviewed the veteran's 
file.  The physician noted that the file revealed no mention 
of an orthopedic problem during active service or any health 
problems during the 1970s.  The physician felt that because 
there was no documentation of the condition during active 
service, there was no basis to associate the current right 
wrist condition with active service.

In June 1999, the veteran wrote directly to the Board 
requesting that the Board not consider a February 1999 
supplemental statement of the case because it was erroneous 
with respect to the wrist claim.  

In July 1999, the Board remanded the case to the RO for 
issuance of a statement of the case (SOC) addressing the 
issue pertinent to the appeal and to schedule a hearing.  In 
August 1999, the RO issued an SOC addressing service 
connection for carpal tunnel syndrome.  

In February 2000, the Board remanded the case to the RO to 
deal with a pending hearing request.  

In March 2000, the veteran requested a telephone conference 
or a hearing at the RO in September 2000, as he anticipated 
being released from incarceration prior to that time.  

In October 2000, the veteran informed the RO that he had not 
been released in September as anticipated but still desired a 
telephone conference hearing.  In response, in an October 
2000 letter the RO informed the veteran that a 
videoconference hearing with a Board member would be 
arranged, however, the veteran must appear at the Houston RO 
for such hearing.  Subsequently, the veteran again wrote to 
the RO stating that he was not able to attend a hearing at 
the RO but did not want to drop his appeal.  He stated that 
he would contact the RO when he learned of his release date.  

B.  Legal Analysis

The RO has met its duty to assist in the development of the 
claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, (West Supp. 2001).  
In an SOC, the veteran and his representative were given 
notice of the evidence necessary to substantiate the claim.  
The veteran had requested a hearing before a member of the 
Board; however, he could not attend because of his 
incarceration.  The veteran reported that Harris County 
Sheriff Department records would show that he had a cyst in 
1977 and it does not appear that the RO has attempted to 
obtain these records; however, because other medical reports 
document a possible ganglion cyst in May 1978, the Board will 
assume that a cyst might have appeared as early as 1977 as 
reported by the veteran. 

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  Service connection may be granted for any disease 
first noted after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The medical evidence of record does not reflect any right 
wrist complaint or treatment for carpal tunnel syndrome of 
the right wrist or a right wrist ganglion during active 
service.  The veteran's April 1972 separation examination 
report does not note any such condition.  Nor can it be said 
that the veteran is a combat veteran and is therefore to be 
accorded the benefit of 38 U.S.C.A. § 1154(b).  He has not 
claimed that he served in combat and his service record does 
not reflect such.  

An August 1974 Texas Department of Corrections medical 
examination report and associated report of medical history 
does not reflect any complaint of right wrist pain or any 
finding of a cyst on the right wrist.  In an application for 
VA benefits filed in August 1975, the veteran claimed that he 
sustained a back condition during active service; however he 
did not mention any right wrist condition.  The veteran has 
reported that the first medical notation of a right wrist 
condition was made in 1977 by the Harris County Sheriff 
Department.  This was five years after separation from active 
service. 

In April 1997, a VA physician reviewed the claim file and 
opined that there was no basis to associate the current right 
wrist condition with active service.  The physician appears 
to have based this opinion on the fact that the SMRs contain 
no evidence of a right wrist condition.  The Board finds that 
with respect to the right wrist condition, the examiner has 
based the opinion on the correct facts.  Therefore, the 
probative value of this opinion is substantial. 

The veteran has reported that he noted right wrist pain in 
1970 or 1971 and that a cyst gradually formed after that 
time.  However, as noted above, he did not report any such 
pain during his 1972 separation examination or during a 1974 
physical examination or even in August 1975 when he applied 
for VA service connection for his back.  He did not submit a 
claim for VA benefits for the right wrist until August 1993.  
His mother claimed that he had mentioned a cyst on his right 
wrist in 1971 or 1972, however, no medical report prior to 
1977 notes any such condition.  The Board attaches more 
weight to the contemporaneous medical evidence than to the 
lay evidence, which is based on recollection.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of it is against the claim for 
service connection for right wrist carpal tunnel syndrome.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  The claim for 
service connection for right wrist carpal tunnel syndrome 
must therefore be denied.  

The Board finds that the duties to notify and assist as 
provided under the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West Supp. 2001), have been satisfied as to this 
issue.  The veteran has been examined and an opinion 
obtained.  Moreover, after correspondence between the veteran 
and the RO, all identified evidence has been obtained with 
one exception: records which the veteran claims would show 
the presence of the wrist disability in 1977.  For this 
reason, the Board has assumed for the purpose of this 
decision that the disability was indeed present in that year.


ORDER

1.  New and material evidence has been submitted; the claim 
of entitlement to service connection for residuals of an in-
service back injury is reopened.  To this extent only, the 
appeal is granted.  

2.  Service connection for right wrist carpal tunnel syndrome 
is denied.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In January 1997, a VA examiner examined the veteran and gave 
diagnoses of recurrent strain of the lumbosacral spine and 
recurrent subpatellar bursitis of the right knee.  

In April 1997, another VA physician was asked to review the 
file and determine whether there is a basis to link any 
lumbosacral spine and/or any right knee condition to active 
service.  The physician noted that a thorough review of the 
files failed to disclose any evidence that any 
musculoskeletal condition began during active service.  On 
that basis, the physician opined that there was no basis to 
relate the current back or right knee disorder to active 
service.  

The veteran's SMRs do reflect complaint of and treatment for 
back and right knee pain even though the separation 
examination report is negative for any relevant abnormality.  
The April 1997 VA medical opinion appears to be based on the 
assumption that there was no back or knee injury during 
active service.  The April 1997 VA medical opinion is 
therefore ambiguous as to whether the physician noticed any 
in-service treatment for the back and the right knee or 
whether the opinion is based solely on the negative March 
1972 separation examination report. 

Where there is a reasonable possibility that current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion as 
to the likelihood of a relationship between current residuals 
and symptoms experienced during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  In such circumstances, the 
duty to assist includes obtaining a medical opinion based on 
the record addressing whether it is at least as likely as not 
that chronic lumbosacral strain or a right knee disorder was 
caused by active service.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  

2.  After the above development has been 
completed, the claims file should be 
returned to the physician who offered the 
April 1997 addendum opinion.  If that 
physician is not available, a suitable 
substitute may be used.  The claims file 
and a copy of this remand must be made 
available to the physician for review.  
The physician should review the claims 
file and note that review in the 
examination report.  The physician should 
note that the veteran's SMRs contain a 
complaint of back pain in January 1971 
and complaints of right knee pain in 
February 1971 and January 1972 and that 
post-service medical reports reflect 
complaints of back pain in the 1970s.  
The physician is asked to answer the 
following questions:

a) Is it at least as likely as not that 
any current lumbosacral strain or other 
back disorder began in or is otherwise 
related to active service?

b) Is it at least as likely as not that 
right knee subpatellar bursitis or other 
current right knee disorder began in or 
was otherwise related to active service?

If the physician is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review these two service-connection 
claims.  

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



